DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 1 (figures 1-3 claims 1-3 and 7-8) in the reply filed on 03/03/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Nishijo et al. (JP 2008-091359)(English translation).
	Regarding claim 1, Nishijo et al. (figures 1-2, 4a-4c and para 0016-0023) discloses a drum-shaped core (see figure 1) having a winding core part (see figure 1) and first and second flange parts (1b) provided respectively at both ends of the winding core part in an axial direction of the winding core part (see figures 1-2); a plate-like core (4) fixed to the first and second flange parts; a first terminal electrode provided on the first flange part (see figure 1); a second terminal electrode provided on the second see figure 1); and a wire wound around the winding core part and having one end connected to the first terminal electrode and other end connected to the second terminal electrode (see para 0016 and figure 1), wherein a first magnetic gap (1c) is formed in a magnetic path passing between the first and second flange parts through the winding core part (see para 0022).
Regarding claim 2, Nishijo et al. (para 0022) discloses wherein the first magnetic gap is a gap that divides the winding core part in the axial direction.
Regarding claim 3, Nishijo et al. (figure 2) discloses wherein the gap is formed at an intermediate position of the winding core part in the axial direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijo et al. (JP 2008-091359)(English translation) in view of Toi et al. (US 2003/0071704).
	Regarding claim 7, Nishijo et al. (figures 1-2, 4a-4c and para 0016-0023) discloses all limitations as noted above but does not expressly discloses wherein a second magnetic gap is formed between the first and second flange parts and the plate-like core.
Toi et al. (figure 1 and para 0035-0036) discloses a teaching of a magnetic gap is formed between the first and second flange parts and the plate-like core.
.

3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijo et al. (JP 2008-091359)(English translation) in view of Toi et al. (US 2003/0071704) in further view of Kuo et al. (US 2014/0313002)
Regarding claim 8, Nishijo et al. (figures 1-2, 4a-4c and para 0016-0023) discloses all limitations as noted above but does not expressly discloses wherein the first magnetic gap is made larger in size than the second magnetic gap.
Kuo et al. (figure 2 and para 0035-0036) discloses a teaching wherein the first magnetic gap (g1) is made larger in size than the second magnetic gap (g2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first magnetic gap is made larger in size than the second magnetic gap as taught by Kuo et al. to the inductive device of Nishijo et al. so as to have the capability to achieve the adjustment of the inductance in the different applications the inductive would be implemented for.

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Singu et al. (US 2005/0052267) in view of Chamura et al. (US 2014/0203901). 
Regarding claim 1, Singu et al. (figure 2 and para 0126-0128) discloses a drum-shaped core (see figure 2) having a winding core part (see figure 2) and first and second flange parts (1a/1b) provided respectively at both ends of the winding core part in an axial direction of the winding core part (see figure 2); a plate-like core (7) fixed to the first and second flange parts; a first terminal electrode provided on the first flange part (see figure 2); a second terminal electrode provided on the second flange part (see figure 2); and a wire wound around the winding core part and having one end connected to the first terminal electrode and other end connected to the second terminal electrode (see figure 2).
Singu et al. does not expressly discloses wherein a first magnetic gap is formed in a magnetic path passing between the first and second flange parts through the winding core part.
Chamura et al. (figure 5) discloses wherein a first magnetic gap is formed in a magnetic path passing between the first and second flange parts through the winding core part.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a magnetic gap is formed between the first and second flange parts and the plate-like core as taught by Chamura et al. to the inductive device of Singu et al. so as to allow for higher values of mmf can be tolerated before saturation takes place while also reducing core losses which allows for higher 'Q' factor to be obtained. 
claim 2, Chamura et al. (para 0022) discloses wherein the first magnetic gap is a gap that divides the winding core part in the axial direction.
Regarding claim 3, Chamura et al. (figure 2) discloses wherein the gap is formed at an intermediate position of the winding core part in the axial direction.

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singu et al. (US 2005/0052267) in view of Chamura et al. (US 2014/0203901) in further view of Toi et al. (US 2003/0071704).
	Regarding claim 7, Singu et al. (figure 2 and para 0126-0128) discloses all limitations as noted above but does not expressly discloses wherein a second magnetic gap is formed between the first and second flange parts and the plate-like core.
Toi et al. (figure 1 and para 0035-0036) discloses a teaching of a magnetic gap is formed between the first and second flange parts and the plate-like core.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a magnetic gap is formed between the first and second flange parts and the plate-like core as taught by Toi et al. to the inductive device of Singu et al. so as to allow for higher values of mmf can be tolerated before saturation takes place while also reducing core losses which allows for higher 'Q' factor to be obtained.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singu et al. (US 2005/0052267) in view of Chamura et al. (US 2014/0203901) in view of Toi et al. (US 2003/0071704) in further view of Kuo et al. (US 2014/0313002)
claim 8, Singu et al. (figure 2 and para 0126-0128) discloses all limitations as noted above but does not expressly discloses wherein the first magnetic gap is made larger in size than the second magnetic gap.
Kuo et al. (figure 2 and para 0035-0036) discloses a teaching wherein the first magnetic gap (g1) is made larger in size than the second magnetic gap (g2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first magnetic gap is made larger in size than the second magnetic gap as taught by Kuo et al. to the inductive device of Singu et al. so as to have the capability to achieve the adjustment of the inductance in the different applications the inductive would be implemented for.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD HINSON/Primary Examiner, Art Unit 2837